SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant was indicted for murder in the first degree, convicted of murder in the second degree, and sentenced to twenty-five years imprisonment. This appeal is from a judgment entered pursuant to the verdict.
Suffice it to say that the homicide occurred at the home of the defendant, where a group of males had assembled to gamble while taking “devil” pills and drinking intoxicating beverages. It is unnecessary to delineate the several incidents during the orgy. Defendant killed the deceased, Charles Simpson, Jr., under circumstances which the jury resolved to be murder in the second degree.
Defendant contends that evidence of flight was error to reverse. There was no objection or exception to this evidence. In the absence of a ruling, there is nothing for this court to review. Gilley v. State, 22 Ala.App. 184, 113 So. 650; Alabama-Digest, Vol. 7, Criminal Law, @=31028.
There were no exceptions or objections to the oral charge of the court.' Defendant’s contention of error in this oral charge under such circumstances will not be reviewed on this appeal. Passmore v. State, 47 Ala.App. 189, 252 So.2d 115. Defendant did not take the stand.
We have examined the oral charge of the court, the given charges requested by the defendant, and the refused charges tendered by the defendant. The latter were either covered by the oral charge or the given written charges. Some of the charges fail to state correct propositions of law applicable to the offense and the evidence.
There was no motion for a new trial. It appears to us that the trial was free of error, and the judgment should be affirmed. It is so ordered.
The foregoing opinion was prepared by the Hon. Bowen W. Simmons, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
Affirmed.
All the Judges concur.